05/13/2022



                                                                                  Case Number: DA 21-0059
      IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA-21-0059


STATE OF MONTANA,              )
                               )
     Plaintiff and Appellee,   )                     ORDER
                               )
v.                             )
                               )
THOMAS RICHARD FERRIS          )
                               )
     Defendant and Appellant.  )
_______________________________)


      Upon consideration of the motion by Defendant and Appellant

Thomas Richard Ferris for an extension of time until June 30, 2022 in which

to file and serve his Reply Brief and there being no objection from the State

of Montana;

      It is hereby ORDERED that Defendant and Appellant’s Reply Brief

shall be filed and served by June 30, 2022.

      No further extensions will be granted.

      The Clerk is directed to mail true copies of this order to all parties of

record.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             May 13 2022